

James McLoughlin
[address]


As of May 15, 2009


Chief Executive Officer
WorldGate Communications, Inc.
WorldGate Service, Inc.
3190 Tremont Avenue
Trevose, PA 19355


Dear Sir:


As was discussed on May 15, 2009 (the “Resignation Date”), I am hereby tendering
my resignation as Vice President Sales and Marketing of WorldGate
Communications, Inc., and any other offices or positions I may hold in WorldGate
Communications, Inc. or any of its affiliates, including without limitation
WorldGate Service, Inc., and each of WorldGate Communications, Inc.’s
subsidiaries (collectively with WorldGate Communications, Inc., the
“Company”).   We have mutually agreed that my resignation is to be treated as a
termination without cause effective on the Resignation Date under that certain
Employment Agreement between me and the Company dated April 6, 2009 (the
“Employment Agreement”).
 
The Employment Agreement calls for me to be provided with certain
post-termination benefits in the event that my employment is terminated by the
Company without cause.  In exchange for my resignation and undertakings in this
letter, and in exchange for the general release upon which any severance
benefits are conditioned by the Employment Agreement, which release is set forth
in this letter, the Company is offering me the following severance benefits (the
“Severance Benefits”):
 
(a)           beginning with the next regular payday following the Resignation
Date, and in accordance with the Company’s regularly-scheduled paydays
thereafter, the Company will continue to pay me my monthly base salary amount of
$15,865.25 (which equals $190,383 annually), less applicable withholdings from
May 15, 2009 through April 7, 2010 (the “Severance Period”), with the first
payment to be retroactive to the Resignation Date;
 
(b)           because I have been employed by the Company for the first
forty-five days of the 91-day second quarter of 2009, the Company will pay me
the accrued portion of the cash bonus for the second quarter of 2009 as
described in Section 2(a) of the Employment Agreement, in the amount of
$8,237.73, which shall be paid on August 14, 2009;
 
(c)           notwithstanding anything to the contrary in the Company’s 2003
Equity Incentive Plan, as amended to date (the “2003 Plan”), or in any award
agreement issued to me thereunder, if and to the extent any options I hold were
vested as of the Resignation Date, then any such options will continue to be
exercisable (as to such vested portion only) until 5:00pm Eastern time on April
7, 2010, and shall thereupon terminate if not so exercised; and

 
1

--------------------------------------------------------------------------------

 

(d) the Company will retain me as part of its insured group covered by the
Company’s health, dental and vision benefits providers, and will continue to pay
the employer portion of the insurance premiums for such benefits, and will
continue to deduct my portion from the severance payments.  COBRA notice and
coverage will begin upon the cessation of the Severance Period.
 
Notwithstanding the foregoing, if at any time during the Severance Period I
breach the terms of the Non-Disclosure, Non-Circumvention and Non-Competition
Agreement dated April 6, 2009 (the “Non-Disclosure Agreement”), or the terms of
this letter, I shall have no further right to receive the Severance Benefits.  I
also agree that I will return to the Company any Severance Benefits (or portions
thereof) made to me for any time period after I first breach the Non-Disclosure
Agreement or the terms of this letter.  During the Severance Period, I will
immediately notify the Company, in writing, of the date on which I will begin
non-competing employment with another company, my position and annual salary or
wages.  During the Severance Period, the Company may reasonably request in
writing from me, and I will not withhold, information reflecting my employment
status and salary, including my paystubs and earnings statements.
 
I acknowledge that I am receiving the Severance Benefits outlined above in
consideration, the sufficiency of which is hereby acknowledged, for my
undertakings set forth in this letter, including releasing and waiving my rights
to claims referred to below, and that I would not otherwise be entitled to
receive the Severance Benefits.
 
I agree that the Severance Benefits shall be in full and complete satisfaction
of any and all sums which are now or might hereafter become owing to me for
services rendered by me during my employment or in connection with my
resignation of employment.  I acknowledge that I have received from the Company
all wages, expense reimbursements, accrued but unused vacation pay, and
incentive compensation of all types, including deferred or foregone salary or
cash or equity compensation, due and owing to me by the Company.  I hereby waive
all claims or entitlement to any deferred salary, and to any unvested stock
option or other unvested equity grants, and I also waive any entitlement to the
unvested stock options that might have been granted to me in accordance with
Section 2.2(b) of the Employment Agreement.  I acknowledge this letter does not
constitute an admission of wrongdoing of any kind by me or by the Company and
agree that I have not suffered any wrongdoing by the Company.  I acknowledge and
agree that I have not suffered any discrimination or harassment based on any
category protected by law including, but not limited to, age, religion, race,
gender, sexual orientation, national original, and disability.  I acknowledge
and represent that the Company has not violated or denied me any right under the
Family Medical Leave Act (FMLA), or any other federal, state or local law,
statute or ordinance.  I acknowledge and agree that the Company has not
interfered with, restrained, or denied the exercise of or the attempt to
exercise any rights under the FMLA, and that the Company has not discriminated
against or retaliated against me in any way regarding the exercise of any rights
under the FMLA.  I agree that my resignation from the Company is final, and that
the Company has no obligation to consider me for rehire or reinstatement.  I
represent that all of the factual representations made herein, which induced the
Company to enter into this letter, are true in all material respects.

 
2

--------------------------------------------------------------------------------

 

I acknowledge and agree that all of my options that were not vested as of the
Resignation Date and all other equity or similar awards granted to me under the
2003 Plan or otherwise, including all performance shares, terminate in full upon
the Resignation Date prior to the existence of any right of exercise, payment or
other benefit thereunder.  I also acknowledge and understand that as a result of
the extension of my exercise period for vested stock options described in
paragraph (c) above, any such stock options affected thereby that were granted
as incentive stock options will be treated for tax purposes as non-qualified
stock options, and I will be solely responsible for any tax consequences to me
resulting from such change in treatment.
 
I agree that I will not, at any time following the Resignation Date, disparage
the Company or any of the people or organizations associated with it currently,
in the past, or in the future; and that I will not otherwise do or say anything
that would harm their respective business or reputation. I shall not hold myself
out to any customers or any other third parties as a representative or employee
of the Company.  I will not enter onto the Company’s premises unless expressly
invited to do so by the Chief Executive Officer of the Company. I agree that all
Company paid fringe benefits, including life insurance, long-term disability
insurance, short-term disability insurance, and any other Company bonus program
or practice, stock option program or practice, or 401(k) program, cease on the
Resignation Date (other than the period in which I may exercise any vested
options I may have that has been extended by paragraph (c) of this letter.)
 
In signing this letter I represent that I have returned to the Company any and
all Confidential Information as that term is defined in the Non-Disclosure
Agreement and other documents, materials and information related to the
business, whether present or otherwise, of the Company and its affiliates, and
all copies, and all keys, credit cards, computers, phone, and other tangible
property of the Company and its affiliates, in my possession or control,
including without limitation all items set forth and initialed by me on the
Company Property Return Checklist attached as Exhibit A to this letter.  I
acknowledge that as an insider of the Company, I possess material non-public
information about the Company and therefore acknowledge and agree that during
the Severance Period I will be subject to and will comply with the Company’s
insider trading policy to the extent that I am in possession of material
non-public information regarding the Company or its securities.  I also
acknowledge and agree that the Company shall have no responsibility for any
filings required to be made by me under applicable securities laws (including
Form 144 or Form 4 filings).
 
As a material inducement to the Company to enter into this letter, and for good
and valuable consideration to be paid pursuant to this letter, I, with full
understanding of the content and legal effect of this letter and having the
right and opportunity to consult with my attorney, and on behalf of myself, my
heirs, personal representatives, beneficiaries, agents and assigns, irrevocably,
unconditionally and forever release and discharge the Company and its affiliates
and subsidiaries from any and all claims, actions, causes of action, grievances,
suits, charges or complaints of any kind or nature against the Company, its
affiliates, successors, assigns, officers, directors, shareholders, employees,
agents, attorneys and representatives, that I ever had or now have up to and
including the end of the Revocation Period, whether fixed or contingent,
liquidated or unliquidated, known or unknown, suspected or unsuspected, and
whether arising in tort, contract, statute or equity, before any federal, state,
administrative, local or private court, agency, arbitrator, mediator or other
entity, regardless of the relief or remedy.

 
3

--------------------------------------------------------------------------------

 

Without limiting the generality of the foregoing, it being my intention and the
Company’s intention to make this release as broad and as general as the law
permits, this release specifically includes any and all claims arising from my
employment or positions with the Company or its affiliates and any alleged
violation by the Company or its affiliates of the Age Discrimination in
Employment Act of 1967, as amended; the Older Workers’ Benefits Protection Act,
as amended; the Americans with Disabilities Act; Title VII of the Civil Rights
Act of 1964, as amended; the Civil Rights Act of 1866, as amended by the Civil
Rights Act of 1991; the Pennsylvania Human Relations Act, or any other federal,
state or local statute, regulation or ordinance, breach of an expressed or
implied contract of employment or other expressed or implied contract claim;
promissory estoppel; wrongful discharge in violation of the public policy of
Pennsylvania or any other state; any common law claim for wrongful discharge;
breach of an implied covenant of good faith and fair dealing; tortious
interference with contractual relations and/or advantageous business
relationship; public policy wrongful discharge claim; assault, battery,
conspiracy, defamation, invasion of privacy or intentional or negligent
infliction of emotional distress arising out of or involving my employment with
the Company, my resignation or any continuing effects of my employment with
and/or separation from the Company.  (This letter shall not include any claims
that may arise after the date I execute this letter, any claims for vested
benefits under the Company’s 401(k) or any employee retirement plan, any claims
under this letter or any claims arising out of any vested stock options that I
may have that remain unexpired.)
 
Nothing in this letter shall be construed to affect the Equal Employment
Opportunity Commission’s or any similar state or local commission’s or agency’s
(the “Commission”) independent right and responsibility to enforce the law.  I
understand, however, that, while this letter, including its general release of
claims, does not affect my right to file a charge or participate in an
investigation or proceeding conducted by the Commission, it does bar any claim I
might have to receive monetary damages in connection with any Commission
proceeding concerning matters covered by this letter, including its general
release of claims.
 
If any provision of this letter shall be found by a court to be invalid or
unenforceable, in whole or in part, then such provision shall be construed
and/or modified or restricted to the extent and in the manner necessary to
render the same valid and enforceable, or shall be deemed excised from this
letter, as the case may require, and this letter shall be construed and enforced
to the maximum extent permitted by law, as if such provision had not been
originally incorporated herein, as the case may be.  Upon a finding by a court,
administrative agency or other tribunal of competent jurisdiction that any
release, waiver or covenant contained in this letter is void, illegal or
unenforceable, the Company and I agree to promptly execute a release, waiver or
covenant that is modified to the minimum extent necessary to be deemed legal and
enforceable by the authority making the finding.
 
A waiver by the Company or me of a breach of any provision of this letter shall
not operate or be construed as a waiver or estoppel of any subsequent breach by
either me or the Company.  No waiver on behalf of the Company shall be valid
unless in writing and signed by an authorized officer of the Company.  No waiver
on behalf of me shall be valid unless in writing and signed by me.

 
4

--------------------------------------------------------------------------------

 

Except for the Non-Disclosure Agreement, which remains in full force and effect,
this letter sets forth the entire agreement between me and the Company and
supersedes, voids, extinguishes and replaces all prior and contemporaneous
agreements, communications and understandings, whether written or oral, between
the Company and me.  This letter shall be binding upon and inure to the benefit
of me, my heirs, executors, administrators and beneficiaries, and shall be
binding upon and inure to the benefit of the Company and its affiliates,
successors and assigns.  This letter may not be altered or modified except in
writing signed by both me and the Company.  The Company and I agree that
Pennsylvania law shall govern the enforceability and construction of this
letter, without regard to its principles of conflicts of laws.


The Company and I agree to submit any dispute (i) concerning the interpretation
or enforcement of the rights and duties under this letter, or (ii) relating to
this letter to final and binding arbitration pursuant to the National Rules for
the Resolution of Employment Disputes of the American Arbitration Association
then existing.  At the request of any party, the arbitrator, attorneys, parties
to the arbitration, witnesses, experts, court reporters, or other persons
present at the arbitration shall agree in writing to maintain the strict
confidentiality of the arbitration proceedings.  The arbitration shall be
conducted in Pennsylvania by a single, neutral arbitrator.  The award of the
arbitrator may be enforced in any court having jurisdiction over the award, the
relevant party or such party’s assets.


I agree that I am physically and mentally able to perform all duties of the
positions I have resigned from and that I am not suffering from any injury or
illness, which I attribute to the Company.  I represent and certify that I have
carefully read and fully understand all of the provisions and effects of this
letter, have knowingly and voluntarily entered into this letter freely and
without coercion, and acknowledge and agree that I have been advised in writing
to consult with an attorney prior to executing this letter, and that I have had
opportunity to do so.  I represent that neither the Company nor the Company’s
agents, representatives or attorneys, have made any representations concerning
the terms or effect of this letter other than those contained in this letter
itself.  I acknowledge that I have been advised that I have at least twenty-one
(21) days within which to consider this letter.  I acknowledge and agree that my
execution of this letter before the full twenty-one (21) day period has elapsed
is a decision made by me voluntarily, and I freely and knowingly have chosen not
to wait at least twenty-one (21) days to sign this letter. I further acknowledge
that I have seven (7) days from the date this letter is executed in which to
revoke my acceptance of this letter (the “Revocation Period”); provided that all
Severance Benefits shall cease immediately upon any such revocation.  To be
effective, the revocation must be in writing and delivered to WorldGate Service,
Inc., 3190 Tremont Avenue, Trevose, PA 19355, Attn: General Counsel.  This
letter will not be effective or enforceable until the day after such seven (7)
day period has expired as required by law.  I understand, agree and deem that
the consideration exchanged for the various releases, covenants and agreements
contained herein is sufficient and apportionable and waive any and all rights to
assert any claim of lack of sufficiency and/or apportionability of
consideration.

 
5

--------------------------------------------------------------------------------

 



   
Sincerely,
         
/s/ James McLoughlin
         
James McLoughlin
     
Accepted and agreed:
         
WorldGate Service, Inc.
         
By:
/s/ Joel Boyarski
   
Name: Joel Boyarski
   
Title: Senior Vice President and Chief Financial Officer
         
WorldGate Communications, Inc.
         
By:
/s/ Joel Boyarski
   
Name: Joel Boyarski
   
Title: Senior Vice President and Chief Financial Officer
   

 
 
6

--------------------------------------------------------------------------------

 